Citation Nr: 0110256	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  96-08 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased rating for a left toe 
disorder, described as postoperative (PO) residuals, 
osteotomy, hallux valgus, left, currently rated at 10 percent 
disabling.

2.  Entitlement to an increased rating for intertrigo 
(dermatitis between the toes), bilateral, currently rated at 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from October 1975 to 
November 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In a March 1999 decision, the Board granted the veteran an 
increased rating of 10 percent for his service-connected left 
toe disorder.  In addition an increased rating in excess of 
10 percent was denied for the service connected bilateral, 
intertrigo.  Thereafter, the veteran filed a timely appeal 
with respect to these issues to the United States Court of 
Appeals for Veteran's Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter Court).  In September 
1999, the General Counsel for the Department of Veterans 
Affairs (hereinafter General Counsel) and the veteran's 
attorney filed a Joint Motion to Remand, and Stay Further 
Proceedings (hereinafter Joint Motion).  The effect of this 
Joint Motion, which was accepted by the Court, was to vacate, 
in part, the March 1999 Board decision, and remand these 
issues to the Board for development and readjudication.

Subsequently, in April 2000, the Board remanded the issues to 
the RO for additional development in compliance with the 
Court's direction.  The case has now been returned to the 
Board for readjudication.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  Service connection is currently in 
effect only for hallux valgus of the left foot, and a skin 
disorder of the feet, not other areas of the body.

2.  The veteran's left toe disability is currently manifested 
by subjective complaints of chronic left foot pain, and 
weakness aggravated by walking, running, standing for 
prolonged periods, or by the weather.  

3.  Current objective findings of the veteran's left toe 
disability include mild hallux valgus deformity.  Range of 
motion (ROM) of the 1st metatarsophalangeal (MTP) joint was 
30 degrees of dorsiflexion, and 20 degrees of plantar 
flexion. When standing the 2nd toe overlapped the great toe 
approximately 10 percent. There was no overlap with 
ambulation.  He had a thin callus beneath the 1st metatarsal 
head and a thin callus on the medial aspect, 1st IPO joint.  
X-rays reveal 35 degree hallux valgus deformity; 10 degree 
intermetatarsal angle; and a healed osteotomy, 1st 
metatarsal. There was slight narrowing of the articular 
cartilage, lateral side, 1st MTP joint.

4.  The appellant's dermatitis of the feet is currently 
manifested by subjective complaints of itching, and 
occasional bleeding between the toes when the skin cracks of 
each foot.  

5.  Current objective findings include some debris without 
bleeding between the toes of both feet.  There was no 
cracking of the skin, or odor, and only exfoliated tissue.  
There was some scaling of the soles of the feet bilaterally.  
No evidence of ulceration, or skin breakdown, and no 
appreciable fungal nail disease on either foot. 

6.  Neither the left toe disorder, nor the dermatitis of the 
feet presents an exceptional or unusual disability picture 
not contemplated by the rating schedule. The disabilities 
have not required any hospitalization, nor have they been 
demonstrated to present marked interference with employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a left toe disorder have not been met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.63, 4.71, 
4.71a, DCs 5003-5010, 5280 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral, dermatitis, feet have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1-4.14, 4.118, DCs 7806, 7899-7813 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.  It is the conclusion 
herein that appropriate notice and development has taken 
place, and that the claims are ready for appellate review.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The entire history of 
the disability will be reviewed. Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

Left toe disorder, described as SP osteotomy, hallux valgus, 
left

Service medical records (SMRs) indicate an osteotomy was 
performed on the 1st metatarsal, left great toe in November 
1978.  It is noted that he was also treated for bilateral 
bunions, and arthritis of the 1st MP joints in service.  

A July 1980 rating decision granted a noncompensable rating 
for PO residuals of hallux valgus, left.  This rating was 
confirmed by Board decisions in March 1984; December 1986; 
and December 1990.

Under the provisions of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, DC 5280, hallux valgus, 
unilateral is rated as follows: 

Operated with resection of the metatarsal head warrants a 10 
percent rating.

Severe; if equivalent to amputation of greater toe warrants a 
10 percent rating.  These are the only ratings allowed under 
this code.

Moreover, the Board notes that a VA General Counsel 
precedential opinion (VAOPGCPREC 23-97) held that a claimant 
who had service connected arthritis and instability of the 
knee may be rated separately under DCs 5010 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology. In determining whether 
additional disability exists, for purposes of a separate 
rating, the veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes. Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability). With these 
considerations in mind, the Board will address the merits of 
the veteran's claim.

Finally, other foot injuries will be rated 30 percent 
disabling where severe, 20 percent where moderately severe, 
and 10 percent disabling where slight.  38 C.F.R. § 4.71a, DC 
5284.

Hearings were held at the RO in April 1986; August 1987; and, 
July 1989, in which the veteran, in essence, offered 
testimony that his left great toe disorder caused him a great 
deal of pain, and weakness if he walked, ran, or stood for 
prolonged periods.  He has essentially reiterated these 
contentions in pursuing the current claim.

In a VA examination in September 1991, the examiner noted 
that the veteran was not taking any medication for his left 
foot disorder.  The veteran walked with a satisfactory gait.  
He had a well healed surgical scar over the MP joint as well 
as the distal aspect of the 1st and 2nd metatarsals, left 
foot.  He had 0-20 degrees ROM, MP joint, left.  There was 
degenerative enlargement with some tenderness to palpation 
over the entire metatarsal pad.  He had slightly thickened 
calluses underneath the MP joint as well as under the great 
toe.  He was able to perform heel and toe walk, full squat; 
and rise.

In a VA examination in January 1996, the veteran complained 
that his left toe disorder worsened as he aged.  Apparently 
he had been given special shoes which he only occasionally 
wore.  He was flat footed with a flexible deformity.  He had 
a left bunionectomy in 1978 with good alignment and no drift.  
There was a well healed nontender scar with no swelling. 

In a March 1999 Board decision, a 10 percent rating for the 
left toe disorder with degenerative arthritis was granted.  A 
rating decision that month established an effective date of 
January 18, 1995 for this rating.  

In a November 2000 VA examination, the examiner noted that he 
reviewed the veteran's claim file.  The veteran had left 
bunion surgery in 1978 consisting of an osteotomy.  The 
deformity was corrected but recurred in recent years.  He 
also had dermatitis of the feet which involves chronic 
itching.  He has now lost some mobility in the left first MTP 
joint.  He has pain in the foot if he wears a too narrow 
shoe, or with excessive standing.  

The examiner noted his gait was normal.  There was a moderate 
bunion formation, left foot with mild hallux valgus 
deformity.  There were 2 scars on his left forefoot.  He had 
30 degrees of dorsiflexion, and 20 degrees of plantar flexion 
in the first MTP joint.  He had no rotary deformity.  When 
standing his 2nd toe overlapped the great toe approximately 
10 percent.  He had a thin callus beneath the 1st metatarsal 
head and a thin callus on the medial aspect, 1st IPO joint.  
Posterior tibial and dorsalis pedis pulses were palpable.  X-
rays reveal 35 degree hallux valgus deformity; 10 degree 
intermetatarsal angle; and a healed osteotomy, 1st 
metatarsal. The medial side of the metatarsal head was 
surgically absent.  There was slight narrowing of the 
articular cartilage, lateral side, 1st MTP joint.

The diagnosis was recurrent, hallux valgus, left foot; 
minimum osteoarthritis, left foot, 1st MTP joint; and chronic 
dermatitis, feet.

The examiner opined that the veteran could fill a job which 
did not require walking or standing in broken intervals in 
excess of 6 hours out of an 8 hour workday.  

In December 2000, the RO, based on the examination, 
additional evidence received, and evidence in the claims 
file, determined that the veteran was properly rated at 10 
percent for his left toe disorder, and 10 percent for his 
bilateral, interigo between his toes.  The RO also 
considered, the extraschedular provisions of 38 C.F.R. §  
4.16 (b) and 3.321(b)(1), but found  that the disability did 
not present such an exceptional or unusual disability picture 
as to warrant referral to the Director, Compensation and 
Pension Services, because the evidence did not show a marked 
interference with employment or frequent medical care dure to 
his service connected disability.

Additional medical evidence received into the record post 
remand includes extensive treatment records primarily for 
unrelated mental and physical disorders.

The file also includes a letter from L. Morris, M.D., dated 
in April 2000.  This contains a single sentence stating, The 
veteran, "in my opinion, is totally disabled from previous 
bilateral and unsuccessful foot surgery." There are no 
medical  treatment files attached to this letter, nor are 
there any specific details given as to what foot surgery is 
referred to.  The Board notes that for purposes of the 
veteran's claim, we are concerned only with the service 
connected left toe disorder.  

In any event, Dr. Morris referred the veteran to T. A. 
Tarquinio, M.D, an orthopedics specialist, who examined the 
veteran in May 2000.  He noted that the veteran reported a 
history of bilateral frostbite of the feet, and recurring 
dermatitis, skin breakdown, or fungal infections affecting 
his feet, scrotum, and other parts of his body.  He claimed 
to be disabled since 1984 because of the dermatitis.  He had 
a 1st metatarsal osteotomy in 1978, and a bunionectomy on his 
right foot in 1995.  He reported fairly constant pain on both 
feet.  The examiner noted that his past medical history and 
systems review was otherwise unremarkable.

Dr. Tarquinio noted significant hallux valgus, bilaterally.  
He had about 50% normal 1st MTP motion, bilaterally.  There 
was mild tenderness to palpation over the bunions on each 1st 
metatarsal head, bilaterally.  X-rays showed hallux valgus 
angle of 32 degrees with an IM angle of 17 degrees on the 
left and a congruent joint.  

Dr. Tarquinio wrote that he attempted to discuss a treatment 
plan with the veteran, for his hallux valgus, however, he 
refused.  The veteran stated that he was there only to get a 
disability evaluation of his feet, and did not want any 
treatment.  Dr. Tarquinio explained to him that his foot 
disorder would allow only a minimum disability allowance for 
hallux valgus and bunions.  

The Board assigns greater probative value to Dr. Tarquinio's 
detailed evaluation of the veteran's foot disorders, over Dr. 
Morris's unsubstantiated opinion.  Particularly since Dr. 
Tarquinio's opinion was requested by Dr. Morris to support 
his opinion.  Furthermore, Dr. Tarquinio's opinion is 
consistent with the opinion noted on the most recent VA 
examination, wherein it was noted that the veteran could be 
employed, but would be unable to stand on his feet for an 
entire 6 to 8 hour day.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability. Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994). Considering the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence reflects that a 10 percent rating for a left great 
toe disability, but no more, is warranted.  Specifically, the 
Board notes that arthritis was noted in several recent 
evaluations and he has some limitation of motion.  As such, a 
10 percent rating is warranted.  He does not, however, have 
findings that would warrant a higher rating.  He does not 
have the equivalent of amputation of the big toe, nor is 
there metatarsal resection shown.  Tenderness of the scarring 
is not shown.  The current rating contemplates pain on motion 
and limitations caused by pain.  Thus, as this is the 
principle disability, there are not separate symptoms which 
would warrant a separate 10 percent rating for arthritis and 
other toe pathology.  Further, giving consideration to DC 
5284, there is no basis for a separate compensable rating.  
More than moderate foot impairment has not been shown, and 
there is no separate foot pathology that would warrant a 
separate rating.  38 C.F.R. § 4.14.

It is noted, in assigning this rating, the Board has 
contemplated some limitation of motion.  Arthritis has been 
shown to be present, warranting a separate compensable 
evaluation as outlined by the aforementioned VA General 
Counsel opinion. Clearly, however, along with the X-ray 
evidence of arthritis, he has limitation of motion which is 
not contemplated by any particular diagnostic code. Although 
the veteran is not entitled to a compensable rating for 
arthritis based on limitation of motion under any diagnostic 
code, DC 5010 (based on DC 5003) provides that when the 
limitation of motion of the specific joint is noncompensable 
(as in this case), a 10 percent evaluation is for application 
for each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  As 
discussed above, based on confirmed X-ray evidence of 
degenerative joint disease, and objective evidence of painful 
motion, a separate 10 percent evaluation is warranted for 
arthritis of the left great toe under DC 5010.

The Board has also considered the assignment of an 
extraschedular rating.  In entering the determination herein, 
the Board notes that there is one opinion that the appellant 
is unemployable because of his feet.  This opinion is not 
supported by any clinical findings and is, in fact, contrary 
to two other opinions, both with extensive medical findings 
as noted above.  There is no competent evidence of record 
that supports the proposition that the appellant's feet are 
so bad as to render application of the regular schedular 
provisions impractical.  As such, an extra schedular rating 
is not warranted.


Dermatitis, feet, bilateral

The veteran was granted service connection for dermatitis, 
bilateral, feet described as intertrigo between the toes, in 
a January 1988 rating decision, and a 10 percent rating was 
assigned.

The veteran's service- connected fungal infection of the feet 
is rated analogously under the provisions of DC 7813, as 
dermatophytosis.  In rating a disability that is not listed 
in the Ratings Schedule, such as a fungal infection of the 
feet, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.  
Dermatophytosis, because it is a fungal infection of the skin 
that frequently involves the feet, appears to be the 
disability listed in the Ratings Schedule that is most 
closely analogous to the service- connected disability caused 
by the recurrent fungal infection of the feet. See Lendenmann 
v. Principi, 3 Vet.App. 345, 350-51 (1992); Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).

Under 38 C.F.R. § 4.118, DC 7813, which in turn is evaluated 
as eczema under DC 7806; 

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a non-exposed surface or small area. 

A 10 percent evaluation requires exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area. 

A 30 percent rating is assigned with exudation or itching 
constant, extensive lesions, or marked disfigurement. 

A 50 percent rating is assigned for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where exceptionally repugnant. 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2000).

The file contains several color photographs of his feet, 
soles, as well as his extremities, and torso.  The appellant 
underwent several VA skin examinations including,  December 
1987; April 1989; September 1991; May 1993; December 1995; 
and, November 2000

In the VA examination in November 2000, the examiner noted 
that he reviewed the veteran's claim file.  The veteran had a 
dermatitis of the feet which involved chronic itching.  He 
claimed that he was unemployable due to his service connected 
conditions including bilateral interigo.  He reported that 
his toes continue to itch, and occasionally bled between his 
toes when the skin cracked.  He had seen a private 
dermatologist who has him on Griseofulvin, P.O., and Gentian 
Violet treatment.  He scrubbed between the toes daily to keep 
the exfoliated tissue removed.  

The examiner noted some debris without bleeding between the 
toes of both feet.  There was no cracking of the skin, or 
odor detected, and only exfoliated tissue.  There was some 
scaling of the soles of the feet bilaterally.  There was no 
evidence of ulceration, or skin breakdown, and no appreciable 
fungal nail disease on either foot.  The diagnosis was 
bilateral, tinea pedis.  The examiner opined that the veteran 
would not be rendered unemployable due to the skin condition 
of the feet.

In addition, several hearings before the RO were held, 
including; April 1986, and August 1987, in which he 
testified, in essence, that a doctor in service looked 
between his toes and told him that he, "had caught German 
frostbite."  He noted that there was a green fungus buildup 
between his toes which had expanded and worsened.  He 
currently received only occasional treatment with the VA; 

Additional medical evidence received into the record post 
remand, includes the previously discussed letter from Dr. 
Morris, and his referral of the veteran to Dr. Tarquinio, who 
examined the veteran in May 2000.  Dr. Tarquinio noted that 
the veteran reported a history of bilateral frostbite of the 
feet, and recurring dermatitis, skin breakdown, or fungal 
infections affecting not only his feet, but also his  
scrotum, and other parts of his body.  He claimed to be 
disabled since 1984 because of the dermatitis.  The examiner 
tried to discuss a treatment plan with the veteran, however, 
he refused, stating that he was there only to get a 
disability evaluation of his feet and did not want any 
treatment.  Dr. Tarquinio, in essence, told him that his foot 
disability would only be minimally disabling.  It is again 
noted that, at this time, service connection is in effect 
only for the skin condition of the feet.

Logically, any skin disease on the feet would be on 
nonexposed surfaces and would remain hidden under clothes, 
and, thus, would not interfere adversely with one's 
industrial capability as disfigurement, per se. Even assuming 
that he has scarring or scaling of nonexposed surfaces, these 
are not extensive, markedly disfiguring, or productive of 
constant exudation or itching. Accordingly, the Board finds 
that the schedular criteria for a rating in excess of the 
currently assigned 10 percent disability evaluation are not 
warranted. 

The Board has considered the appellant's complaints, as well 
as the clinical findings, including the unretouched color 
photographs. The evidence of record indicates that the 
appellant's dermatitis of the feet exhibits involvement of a 
nonexposed area, with evidence of exfoliation, exudation or 
itching, and a 10 percent evaluation has been properly 
assigned for the skin disability characterized as dermatitis, 
bilateral, feet.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). The Board has considered these 
provisions, taking into consideration the objective findings 
as well as the subjective statements of the veteran, and 
finds that he is not entitled to a greater than 10 percent 
evaluation for his service-connected skin disorder.

While the Board has considered the "positive" evidence 
asserting entitlement to an increased rating for dermatitis 
of the feet, to include on the bases that this condition has 
worsened as the veteran became older contained in the 
contentions and testimony submitted by and on behalf of the 
veteran, the Board concludes that it is overcome by the 
weight of the "negative" recent objective clinical evidence 
of record described above. Thus, the claim for an increased 
rating greater than 10 percent for dermatitis of the feet 
must be denied. Gilbert, 1 Vet. App. at 49.

In addition, the lack of any objective evidence of current 
functional impairment attributable to dermatitis of the feet 
precludes the assignment of an increased rating on an 
"extraschedular" basis under the provisions of 38 C.F.R. § 
3.321(b)(1).  The foot condition is controlled, somewhat, 
with medication.  He has not had hospitalization for the skin 
disorder, and the skin disorder is not shown to be so 
significant as to cause significant interference with 
employment.  The skin disorder of the feet is not so unusual 
as to render application of the regular schedular criteria 
impractical.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for residuals of a 
osteotomy, hallux valgus, left with degenerative arthritis, 
left first metatarsal, currently rated at 10 percent 
disabling is denied.

Entitlement to an increased rating for interigo (dermatitis 
between the toes), bilateral, currently rated at 10 percent 
disabling is denied.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


